Citation Nr: 1011398	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-34 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a lower back strain with degenerative disc disease and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1980 and from July 1980 to October 1996.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which continued the 40 percent rating evaluation for 
the Veteran's service-connected lower back strain with 
degenerative disc disease and degenerative joint disease.  

In February 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA 
examination in April 2006.  However, there is medical 
evidence of record which shows that the Veteran's lumbar 
strain may have worsened.  

VA treatment records dated in December 2006 reflect that the 
Veteran has had to miss days of work due to his back pain.  
During the February 2010 hearing, the Veteran complained of 
worsening low back pain and radiating pain.  Given the 
evidence of worsening since the last examination and given 
the Veteran's assertions of a higher level of disability, a 
new examination is needed to determine the severity of the 
Veteran's lower back strain with degenerative disc disease 
and degenerative joint disease.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Note (1) to the General Rating 
Formula for Diseases and Injuries of the Spine, states that 
objective neurologic abnormalities associated with a back 
disability are to be rated separately under an appropriate 
diagnostic code (DC).  See 38 C.F.R. § 4.71a.  Therefore, in 
assessing the level of the Veteran's lower back strain with 
degenerative disc disease and degenerative joint disease, the 
new VA examination should address all associated objective 
neurologic abnormalities, to include any bladder or lower 
extremity neurological impairment.  

In addition, the Veteran has identified VA treatment records 
that have not been associated with the claims file which may 
affect the outcome of his claim.  According to the February 
2010 hearing, the Veteran indicated that he had received 
additional treatment for his lower back strain with 
degenerative disc disease and degenerative joint disease at 
the VA facility in Cheyenne.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As efforts have not been undertaken to associate 
these records with the claims file, attempts should be made 
to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records subsequent to 
April 2008 should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If any records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problems.

2.  Thereafter, schedule an appropriate VA 
examination to determine the extent and 
severity of the Veteran's service-
connected lower back strain with 
degenerative disc disease and degenerative 
joint disease.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review of the case, be 
reviewed by the examiner prior to the 
examination, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
A notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings and conclusions should be set 
forth in a legible report.  The examiner 
is asked to describe in detail all 
symptoms reasonably attributable to the 
service-connected lower back strain with 
degenerative disc disease and degenerative 
joint disease being examined and the 
current severity of the d lower back 
strain with degenerative disc disease and 
degenerative joint disease. 

The examiner should specifically comment 
regarding the severity of the Veteran's 
service-connected lower back strain with 
degenerative disc disease and degenerative 
joint disease, to include any and all 
limitation of motion, e.g., flexion or 
extension.  He/she should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination associated with the lumbar 
spine.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner should also indicate whether the 
Veteran's limitation of motion is 
comparable to ankylosis of the spine and, 
if so, whether such is favorable or 
unfavorable, and the extent of such 
impairment.  The examiner must also 
address all objective neurologic 
abnormalities associated with the 
Veteran's lower back strain with 
degenerative disc disease and degenerative 
joint disease, distinguishing right-sided 
from left-sided findings, including 
sciatica if it is found.  Bladder and 
bowel impairment, if present, should also 
be addressed.  

Considering all neurological and 
orthopedic examination findings, the 
examiner should provide findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IDS) and 
specifically, comment on the existence and 
frequency of any of the Veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The physician should opine whether the 
Veteran has had any incapacitating 
episodes with a total duration of at least 
six weeks over the last 12-month period.

3.  Thereafter, if necessary, any 
additional development deemed 
appropriate should be accomplished.  
Then, readjudicate the claim.  Any 
objective neurologic abnormalities 
associated with the Veteran's lumbar 
strain should be assigned a separate 
disability rating, if warranted, under 
an appropriate Diagnostic Code, see 
38 C.F.R. Part 4.  In readjudicating the 
claim, consider the entire rating period 
involved, and consider staged ratings if 
deemed appropriate.  

If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement 
of the case and allow an appropriate 
period of time for response.  After 
affording the Veteran's representative 
an opportunity to submit a VA Form 646, 
the matter should then be returned to 
the Board if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


